Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 8, 11, 13-16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2012/0276421 to Aihara (“Aihara”).  Regarding claims 1, 4, 8, 13, 14, and 18, Aihara discloses a lithium ion battery unit comprising a negative electrode and positive electrode, a separator being placed therebetween.  The negative electrode includes a current collector with through-holes penetrating therethrough, these penetrating holes being distributed throughout the plane of the collector.  Aihara at paragraph [0021] and [0039].  The current collector is coated with a mixture of graphite and hard carbon particles.  Id. at paragraph [0025].  ].  The penetrating holes in the collector result in through channels in the carbon layer being open at both surfaces of the electrode active material layer.  Id. at Figs. 3 and 4.
Further regarding claim 3, Comparative examples in Aihara differ from the described structure above only in that the battery negative electrode active material consists only of graphite with no hard carbon present.  Id. at paragraph [0061].
Further regarding claims 5, 6, 15, and 16,Tte hard carbon:graphite ratio is taught to range from 5:95 to 70:30, a range that sufficiently encompasses the recited ranges so as to anticipate at least the encompassed portions of the ranges.  Id. at paragraph [0037].

Further regarding claims 11 and 19, in some embodiments rather than starting with a current collector having through holes punched therein, Aihara discloses coating a non-porous collector followed by punching holes in the coated substrate after the coating with a needle-shaped device, which is shown to produce tapered channels that get narrower as you approach a second face of the anode.    Id. at paragraph [0069] and Figs. 7 and 8.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Aihara.  Aihara is applied as described above.  Aihara discloses charging and discharging the battery structures therein, which necessarily involves applying a voltage to the battery unit.  Aihara is silent regarding the rate of charging.  Nonetheless, the Office finds that the person of ordinary skill in the art at the time of invention would have reason to choose the a charging rate depending on the needs, of the user, including one greater than 2C in instances when a fully charged battery is required quickly.
Claim(s) 7, 17, are rejected under 35 U.S.C. 103 as being unpatentable over Aihara in view of U.S. Patent Application Publication No. 2018/0190975 to Ishii (“Ishii”).  Aihara is applied as described above.  Further regarding claims 7 and 17, the Office finds that selection of particle size and shape for an electrode active material is nothing more than obvious design choices for the application at hand depending on the desired balance between difficulty/energy to fabricate, ion diffusion rate, and electrode density.  Ishii at paragraphs and [0031] and [0032].  Regarding the purity, the Office finds this choice to be merely a balance between cost and density of active material with the person of ordinary skill in the art at the time of invention being able to choose the degree of purity for a given application.

Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Aihara discloses spacing of its penetrating holes on the order of 5mm, with hole diameters being 1mm.  Aihara is silent regarding the much smaller dimensions recited in claims 9 and 10.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT P MCCONNELL whose telephone number is (571)270-7531. The examiner can normally be reached 9am to 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYATT P MCCONNELL/               Examiner, Art Unit 1727